Exhibit 10.4

EXECUTION VERSION

AMENDMENT NUMBER FOUR

to

LOAN AND SECURITY AGREEMENT

dated as of December 31, 2008

between

GENERAL MOTORS CORPORATION

and

THE UNITED STATES DEPARTMENT OF THE TREASURY

This AMENDMENT NUMBER FOUR (this “Amendment Number Four”) to the Loan and
Security Agreement referenced below is entered into as of May 27, 2009, between
GENERAL MOTORS CORPORATION, a Delaware corporation (the “Borrower”), and THE
UNITED STATES DEPARTMENT OF THE TREASURY (the “Lender”).

R E C I T A L S:

WHEREAS, the parties hereto have entered into that certain Loan and Security
Agreement dated as of December 31, 2008, as supplemented by Appendix A dated as
of December 31, 2008 (“Appendix A”), and as amended and modified by (i) that
certain Post-Closing Letter Agreement, by and among the Borrower, certain
Subsidiaries of the Borrower and the Lender, dated as of December 31, 2008,
(ii) that certain Notice of Borrowing and Post-Closing Matters Letter, from the
Borrower to the Lender, dated as of January 21, 2009, (iii) that certain Consent
and Waiver Number One, between the Borrower and the Lender, dated as of
January 29, 2009, (iv) that certain Waiver, between the Borrower and the Lender,
dated as of February 17, 2009, (v) that certain Second Post-Closing Matters
Letter, between the Borrower and the Lender, dated as of February 19, 2009,
(vi) that certain Third Post-Closing Matters Letter, between the Borrower and
the Lender, dated as of March 13, 2009, (vii) that certain Omnibus Joinder
Number One, by and among the Borrower, certain Subsidiaries of the Borrower and
the Lender, dated as of March 13, 2009, (viii) that certain Fourth Post-Closing
Matters Letter, between the Borrower and the Lender, dated as of March 27, 2009,
(ix) that certain Consent and Waiver Number Two, by and among the Borrower,
Saturn Corporation and the Lender, dated as of March 30, 2009, (x) that certain
Amendment to the Loan and Security Agreement, between the Borrower and the
Lender, dated as of March 31, 2009, (xi) that certain Amendment Number Two to
the Loan and Security Agreement, between the Borrower and the Lender, dated as
of April 22, 2009, (xii) that certain Consent and Waiver Number Three, by and
among the Borrower and the Lender, dated as of April 29, 2009, (xiii) that
certain Fifth Post-Closing Matters Letter, between the Borrower and the Lender,
dated as of April 30, 2009, (xiv) that certain Consent under Loan and Security
Agreement, between the Borrower and the Lender, dated as of May 15, 2009 and
(xv) that certain Third Amendment to the Loan and Security Agreement, between
the Borrower and the Lender, dated as of May 20, 2009 (including as amended
hereby, collectively, the “Loan Agreement”). Capitalized terms used but not
defined herein have the meanings assigned to them in the Loan Agreement or the
Administration Agreement, as applicable; and

WHEREAS, the Borrower and the Lender desire to amend certain terms and
provisions of the Loan Agreement, including to provide an extension of credit to
the Borrower under the Loan Agreement, the proceeds of which are to be used
solely to capitalize GM Warranty LLC, as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

1. AMENDMENTS

1.1. The following definitions are hereby added to Section 1.01 of Appendix A in
their respective appropriate alphabetical order:

“Administration Agreement” shall mean the Administration Agreement, dated as of
May 27, 2009, by and among GM Warranty , the Borrower, General Motors Product
Services, Inc., a Delaware corporation, General Motors Overseas Distribution
Corporation, a Delaware corporation, Saturn, LLC, a Delaware limited liability
company, Controladora General Motors, S.A. de C.V., a Mexican corporation, and
GM Global Technologies Operations, Inc., a Delaware corporation, as the same
shall be amended, restated, supplemented or otherwise modified from time to
time.

“Business Failure” shall have the meaning set forth in the Administration
Agreement.

“General Advance” shall mean each of the Advances other than the Warranty
Advance.

“General Advance Collateral” shall mean all of the Facility Collateral other
than the Warranty Advance Collateral.

“General Advance Maturity Date” shall mean the earliest of (i) the Expiration
Date, (ii) the date specified in Section 2.05(a), or (iii) the occurrence of an
Event of Default, at the option of the Lender.

“General Advance Notes” shall have the meaning set forth in Section 2.02(a).

“General Advance Obligations” shall mean all Obligations other than the Warranty
Advance Obligations.

“GM Warranty” shall mean GM Warranty LLC, a Delaware limited liability company,
or any successor entity thereof.

“GM Warranty Commitment Program” or “Program” shall have the meaning set forth
in the Administration Agreement.

“Program Period” shall have the meaning set forth in the Administration
Agreement.

“Sixth Draw Date” shall mean the date specified in the Notice of Borrowing
delivered to the Lender with respect to the Warranty Advance.

“Warranty Advance” shall mean the Advance of $360,624,198 to be made on the
Sixth Draw Date for the purpose of capitalizing GM Warranty and evidenced by the
Warranty Advance Note.

“Warranty Advance Collateral” shall mean (i) the Guaranty Collateral (as defined
in the Guaranty), a security interest in and with respect to which is granted to
the Lender by GM Warranty under the Guaranty and (ii) the Equity Interests in GM
Warranty pledged to the Lender by the Borrower under the Equity Pledge
Agreement.

 

2



--------------------------------------------------------------------------------

“Warranty Advance Maturity Date” shall mean 5:00 p.m. on the last day of the
thirty-sixth (36th) month following the expiration of the Program Period
(including any extensions thereof), or if such day is not a Business Day, the
immediately preceding Business Day.

“Warranty Advance Note” shall have the meaning set forth in Section 2.02(a).

“Warranty Advance Obligations” shall mean (a) all of the Borrower’s obligations
to repay the Warranty Advance on the Warranty Advance Maturity Date, to pay
interest on an interest payment date and all other obligations and liabilities
of the Borrower to the Lender or any other Person arising under or in connection
with the Warranty Advance or in connection with the Warranty Commitment Program
Documents, whether now existing or hereafter arising; (b) any and all sums paid
by the Lender pursuant to the Loan Documents in order to preserve any Warranty
Advance Collateral or the interest of the Lender therein; (c) in the event of
any proceeding for the collection or enforcement of any of the Borrower’s
obligations or liabilities referred to in clause (a), the reasonable expenses of
retaking, holding, collecting, preparing for sale, selling or otherwise
disposing of or realizing on any Warranty Advance Collateral, or of any exercise
by the Lender of its rights under the Loan Documents with respect to the
Warranty Advance Collateral or the Warranty Commitment Program Documents,
including, without limitation, reasonable attorneys’ fees and disbursements and
court costs; and (d) all of the Borrower’s indemnity obligations to the Lender
pursuant to the Loan Documents with respect to the Warranty Advance.

“Warranty Commitment Program Documents” shall mean the Administration Agreement,
the Warranty Program Funds Account Control Agreement, the Warranty Advance Note,
the Additional Note related to the Warranty Advance and each other document
entered into by the Borrower, GM Warranty or the Lender in connection with the
GM Warranty Commitment Program, as the same shall be amended, restated,
supplemented or otherwise modified from time to time.

“Warranty Program Funds Account” shall mean the “Account” as defined in the
Administration Agreement.

“Warranty Program Funds Account Control Agreement” shall mean the “Account
Control Agreement” as defined in the Administration Agreement.

1.2. The definition of “Additional Note” in Section 1.01 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

“Additional Note” shall mean any additional promissory notes issued to the
Lender pursuant to Sections 2.02(c), 2.02(d) or 2.02(e) hereof, which notes
shall be substantially in the form of Exhibit B to the Warrant Agreement and
subject to all terms and provisions of the Warrant Agreement that are applicable
to the Additional Note (as defined therein), except as otherwise expressly set
forth in such additional promissory notes.

 

3



--------------------------------------------------------------------------------

1.3. The definition of “Advance” in Section 1.01 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

“Advance” or “Advances” shall have the meaning specified in Section 2.01(a), and
shall include each General Advance and the Warranty Advance, unless the context
otherwise requires, and each such Advance shall be treated as an Advance in all
respects under this Agreement except as expressly noted herein.

1.4. The definition of “Facility Collateral” in Section 1.01 of Appendix A is
hereby amended and restated in its entirety to read as follows:

“Facility Collateral” shall mean (A) with respect to the Warranty Advance
Obligations, the Warranty Advance Collateral and (B) with respect to all General
Advance Obligations collectively, (i) the Collateral pledged hereunder, (ii) the
Collateral (as defined in the Equity Pledge Agreement) pledged to the Lender
under the Equity Pledge Agreement, (iii) the Collateral (as defined in the
Intellectual Property Pledge Agreement), pledged to the Lender under the
Intellectual Property Agreement, (iv) the Guaranty Collateral (as defined in the
Guaranty but excluding the Warranty Advance Collateral), pledged to the Lender
under the Guaranty, and (v) any other collateral security pledged to Lender
under any other Loan Document, including without limitation each Mortgage;
provided that each reference to “Facility Collateral” in the Loan Documents
shall mean both (A) and (B) unless otherwise provided in any such Loan Document
or the context requires otherwise; and further provided that Facility Collateral
shall exclude any Property constituting Excluded Collateral.

1.5. The definition of “Funding Date” in Section 1.01 of Appendix A is hereby
amended and restated in its entirety to read as follows:

“Funding Date” shall mean the date on which the Lender funds an Advance in
accordance with the terms hereof, which shall be any or all of the following, as
the context may require, (i) the Effective Date, (ii) the Second Draw Date,
(iii) the Third Draw Date, (iv) the Fourth Draw Date, (v) the Fifth Draw Date
and (vi) the Sixth Draw Date.

1.6. The definition of “Interest Period” in Section 1.01 of the Loan Agreement
is hereby amended by inserting “the applicable” immediately prior to “Maturity
Date”.

1.7. The definition of “Loan Documents” in Section 1.01 of Appendix A is hereby
amended and restated in its entirety to read as follows:

“Loan Documents” shall mean this Loan Agreement, the Note, the Warrant Note,
each Additional Note, the Equity Pledge Agreement, the Intellectual Property
Pledge Agreement, the Guaranty, the Warrant Agreement, the Warrant, the
Post-Closing Letter Agreement, each Account Control Agreement, each Mortgage,
the Environmental Indemnity, the Warranty Commitment Program Documents, each
post-closing matters letter related hereto, each joinder to any Loan Document
and all amendments, modifications, supplements, consents and waivers to any of
the foregoing.

1.8. The definition of “Maturity Date” in Section 1.01 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Maturity Date” shall mean the General Advance Maturity Date and/or the Warranty
Advance Maturity Date, as the context may require.

 

4



--------------------------------------------------------------------------------

1.9. The definition of “Maximum Loan Amount” in Section 1.01 of Appendix A is
hereby amended and restated in its entirety to read as follows:

“Maximum Loan Amount” shall mean $19,760,624,198.

1.10. The definition of “Note” in Section 1.01 of Appendix A is hereby amended
and restated in its entirety to read as follows:

“Note” or “Notes” shall mean any or each of the promissory notes provided for in
Section 2.02(a) as the context may require and any promissory note delivered in
substitution or exchange therefor, in each case as the same shall be modified
and supplemented and in effect from time to time.

1.11. The definition of “Obligations” in Section 1.01 of the Loan Agreement is
hereby amended by amending and restating clause (a) thereof in its entirety to
read as follows:

(a) all of the Borrower’s obligations to repay the Advances on the applicable
Maturity Date, to pay interest on an Interest Payment Date and all other
obligations and liabilities of the Borrower to the Lender, or any other Person
arising under, or in connection with, the Loan Documents, whether now existing
or hereafter arising;

1.12. The definition of “Permitted Investments” in Section 1.01 of Appendix A is
hereby amended by (a) deleting the word “and” at the end of clause
(xxii) thereof, (b) deleting the period at the end of clause (xxiii) thereof and
replacing it with “; and”, and (c) adding the following new clause (xxiv) at the
end thereof:

(xxiv) Investments in GM Warranty as required by the Lender pursuant to the GM
Warranty Commitment Program.

1.13. The definition of “Spread Amount” in Section 1.01 of Appendix A to the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

“Spread Amount” shall mean (a) with respect to the Warranty Advance, 3.50% and
(b) with respect to all General Advances, 3.00%.

1.14. Section 2.01(b) of Appendix A is hereby amended by adding the following
new clause (vi) at the end thereof:

(vi) The Warranty Advance shall be made in its entirety on the Sixth Draw Date
in an amount equal to $360,624,198.

1.15. Section 2.02(a) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

(a) The Advances made by the Lender shall be evidenced by (x) a duly completed
secured promissory note of the Borrower, substantially in the form of Exhibit A,
dated December 31, 2008 and payable to the Lender in the original principal
amount equal to $13,400,000,000 (the “Initial Note”), (y) (i) a duly completed
secured promissory note of the Borrower, substantially in the form of Exhibit A,
dated April 22, 2009, payable to the Lender in a principal amount equal to
$2,000,000,000 and (ii) a duly completed secured promissory note of the
Borrower, substantially in the form of Exhibit A, dated

 

5



--------------------------------------------------------------------------------

May 20, 2009, payable to the Lender in a principal amount equal to
$4,000,000,000, and (z) a duly completed secured promissory note of the
Borrower, substantially in the form of Exhibit A-1, dated May 27, 2009, payable
to the Lender in a principal amount equal to $360,624,198, which in the case of
clause (y) shall evidence the principal amount of the Working Capital Advances
(each such note, a “Working Capital Note”), in the case of clause (z) shall
evidence the principal amount of the Warranty Advance (the “Warranty Advance
Note” and, together with the Initial Note and the Working Capital Notes, each a
“Note” and, collectively, the “Notes”) and in the case of clauses (x) and
(y) shall evidence the aggregate principal amount of the General Advances (the
“General Advance Notes”). Each General Advance Note shall be payable pro rata
and pari passu with all other General Advance Notes issued hereunder. A Note
shall be deemed to include any promissory note delivered in substitution or
exchange therefor and any modifications or supplements thereto.

1.16. Section 2.02 of the Loan Agreement is hereby amended by adding the
following new clause (e) at the end thereof:

(e) As additional consideration to the Lender for making the Warranty Advance,
in accordance with the terms of the Warrant Agreement, the Borrower shall, on
the Sixth Draw Date, deliver to the Lender a duly completed Additional Note
dated May 27, 2009 and payable to the Lender in a principal amount equal to
$24,053,634. The terms of the Additional Note delivered pursuant to this
Section 2.02(e) shall be governed in all respects by the terms and provisions of
Section 1.3 of the Warrant Agreement.

1.17. Sections 2.05(a) and 2.05(b) of the Loan Agreement are hereby amended and
restated in their entirety to read as follows:

(a)(i) On the General Advance Maturity Date, the Borrower shall repay to the
Lender the aggregate principal amount of all General Advances then outstanding
under this Loan Agreement, together with all interest thereon, related fees and
out-of-pocket expenses of the Lender accruing under this Loan Agreement with
respect thereto and all other General Advance Obligations; provided that, if a
Termination Event shall have occurred, all such amounts with respect to all
General Advances shall become due and payable on the thirtieth (30th) day after
the Certification Deadline without any further action on the part of the Lender.

(ii) On the Warranty Advance Maturity Date, the Borrower shall repay to the
Lender the aggregate principal amount of the Warranty Advance then outstanding
under this Loan Agreement, together with all interest thereon and fees and
out-of-pocket expenses of the Lender accruing under this Loan Agreement with
respect thereto and all other Warranty Advance Obligations.

(b) Each Advance shall bear interest on the unpaid principal amount thereof at a
rate per annum equal to LIBOR plus the applicable Spread Amount, payable in
arrears (i) on each Interest Payment Date in respect of the previous Interest
Period, (ii) on the applicable Maturity Date, and (iii) on the date of payment
or prepayment of such Advance in whole or in part, in the amount of interest
accrued on the amount paid or prepaid; provided that interest accruing pursuant
to paragraphs (c) or (d) of this Section shall be payable from time to time on
demand.

 

6



--------------------------------------------------------------------------------

1.18. The first sentence of Section 2.06(a) of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

(a) The Advances are prepayable without premium or penalty, in whole or in part
at any time, in accordance herewith and subject to clause (b) below; provided,
however, that unless otherwise agreed to by the Lender in writing, the Borrower
shall not have the right to optionally prepay any portion of the principal
amount outstanding of the Warranty Advance during the Program Period.

1.19. Section 2.06(c) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

(c) Notwithstanding the Borrower’s right to prepay the Advances pursuant to this
Section 2.06, the Lender’s Lien on the Warranty Advance Collateral will only be
released upon payment in full of the Warranty Advance, accrued interest thereon,
and all other Warranty Advance Obligations and the Lender’s Lien on all General
Advance Collateral will only be released upon payment in full of all General
Advances, accrued interest thereon, and all other General Advance Obligations.

1.20. Section 2.07(a) of Appendix A to the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

(a) In the event and on each occasion that (i) any Net Proceeds (other than Net
Proceeds from the disposition of any Warranty Advance Collateral) are received
by or on behalf of any Loan Party in respect of any Prepayment Event, the
Borrower shall, within one (1) Business Day after such Net Proceeds are received
by the applicable Loan Party, prepay the General Advances, in an aggregate
amount equal to 100% of such Net Proceeds, and (ii) any Net Proceeds are
received by or on behalf of any Loan Party from the disposition of Warranty
Advance Collateral shall be applied in accordance with the requirements of
Section 1.05 or Section 1.06, as applicable, of the Administration Agreement
(each such event, a “Mandatory Prepayment”).

1.21. Section 2.09 of Appendix A is hereby amended and restated in its entirety
to read as follows:

Section 2.09 Use of Proceeds

The Borrower shall utilize the proceeds from the Advances (i) in the case of all
General Advances other than the Working Capital Advance, for general corporate
and working capital purposes, (ii) in the case of the Working Capital Advance,
only in accordance with the Use of Proceeds Statement delivered to the Lender
with respect thereto and (iii) in the case of the Warranty Advance, to
capitalize GM Warranty as required by or contemplated in the Administration
Agreement; provided that, for all Advances, the proceeds thereof shall not be
used to prepay Indebtedness without the prior written consent of the Lender,
provided further, that the full amount of the Warranty Advance shall be
deposited by the Borrower into the Warranty Program Funds Account as required by
the Administration Agreement. The Advances made hereunder are not and shall not
be construed as an extension of United States Government Federal funding
associated with any specific project.

 

7



--------------------------------------------------------------------------------

1.22. Section 4.01 of the Loan Agreement is hereby amended by renumbering
Section 4.01(b) thereof as Section 4.01(c) and adding the following new
Section 4.01(b):

(b) Notwithstanding anything herein or in any other Loan Document to the
contrary, (i) the Warranty Advance Collateral shall only secure the Borrower’s
Warranty Advance Obligations, (ii) the Warranty Advance Collateral shall not
secure any of the Borrower’s General Advance Obligations, (iii) the General
Advance Collateral shall only secure the Borrower’s General Advance Obligations
and (iv) the General Advance Collateral shall not secure any of the Borrower’s
Warranty Advance Obligations.

1.23. Section 4.06 of the Loan Agreement is hereby amended by adding the
following proviso to the end of subclause (b) contained in the first sentence of
such section:

; provided, however, that any and all such proceeds received by the Borrower in
respect of Warranty Advance Collateral shall be applied only to the Warranty
Advance Obligations and the excess, if any, shall be delivered to such Person as
the Borrower may direct.

1.24. Section 7.17(a)(iii) of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

(iii) No Relevant Company shall pay or accrue any bonus or incentive
compensation to any Senior Employees except as may be permitted under the EESA
or the Compensation Regulations;

1.25. Section 8.03 of Appendix A to the Loan Agreement is hereby amended and
restated in its entirety to read as follow:

Section 8.03 Transactions with Affiliates.

Irrespective of whether such transactions comply with the provisions of
Section 8.03 as set forth in the Loan Agreement, but subject to the other
restrictions set forth elsewhere in the Loan Agreement, the Loan Parties shall
be permitted to transact business (i) in the ordinary course with (a) the Joint
Ventures in which the Loan Parties or their Subsidiaries participate, (b) Delphi
Corporation and (c) GM Warranty and (ii) as contemplated by the Administration
Agreement.

1.26. Section 8.14 of the Loan Agreement is hereby amended by adding the
following at the end thereof:

Notwithstanding anything herein to the contrary, neither the Borrower nor GM
Warranty shall Dispose of any of the Warranty Collateral at any time during the
term of the GM Warranty Commitment Program without the prior written consent of
the Lender, except in the event that amounts held by GM Warranty are distributed
as a result of an Alternative Government Support or a GM Brand Sale (as such
terms are defined in Section 1.05 and Section 1.06 of the Administration
Agreement, respectively).

 

8



--------------------------------------------------------------------------------

1.27. Section 10(a) of the Loan Agreement is hereby amended by adding the
following proviso to the first sentence thereof before the ending period:

; provided, however, that the occurrence of an Event of Default referred to in
Sections 9(i) or (j) shall not cause the principal amount of the Warranty
Advance then outstanding under this Loan Agreement to become immediately and
automatically due and payable, but instead any such amount outstanding shall
become immediately due and payable following delivery of notice of acceleration
by the Lender to the Borrower, which notice may be delivered by the Lender at
its sole discretion, provided further, that the occurrence of a Business Failure
shall not be an Event of Default with respect to the Warranty Advance.

1.28. Section 10 of the Loan Agreement is hereby amended by adding the following
new clause (i) at the end thereof:

(i) For the avoidance of doubt, (i) any Event of Default with respect to any
General Advance shall be deemed an Event of Default with respect to each other
General Advance and (ii) any Event of Default with respect to the Warranty
Advance shall be deemed an Event of Default with respect to each General
Advance.

1.29. Schedule 1.2 of the Loan Agreement is hereby amended by adding “GM
Warranty LLC” thereto.

1.30. The Loan Agreement is hereby amended by adding Exhibit A hereto as Exhibit
A-1 to the Loan Agreement.

2. MODIFICATION OF LOAN AGREEMENT

2.1. This Amendment Number Four is limited precisely as written and shall not be
deemed to be a consent to a waiver, amendment or modification of any other term
or condition of the Loan Agreement, the other Loan Documents, or any of the
documents referred to therein or executed in connection therewith except as
provided in Section 1 hereof, and this Amendment Number Four shall not be
considered a novation.

2.2. This Amendment Number Four shall not prejudice any right or rights the
Lender may now have or may have in the future under or in connection with the
Loan Agreement, the other Loan Documents or any documents referred to therein or
executed in connection therewith.

3. REPRESENTATIONS AND WARRANTIES OF THE BORROWER

After giving effect to this Amendment Number Four, the representations and
warranties of the Borrower set forth in the Loan Agreement are true and correct
in all material respects, and no Default or Event of Default has occurred and is
continuing on and as of the date of this Amendment Number Four.

4. FEES AND EXPENSES

The Borrower agrees to pay or reimburse the Lender for all fees and out of
pocket expenses incurred by the Lender in connection with the documentation of
this Amendment Number Four (including all reasonable fees and out of pocket
costs and expenses of the Lender’s legal counsel incurred in connection with
this Amendment Number Four), pursuant to Section 11.03(b) of the Loan Agreement.

 

9



--------------------------------------------------------------------------------

5. CONDITIONS PRECEDENT

The effectiveness of this Amendment Number Four and the obligation of the Lender
to make the Warranty Advance on the Sixth Draw Date is subject to the
satisfaction of the following conditions precedent (in addition to any
conditions precedent that must be satisfied pursuant to the terms of the Loan
Agreement or any other Loan Document):

 

  (i) The Lender shall have received:

 

  a. a duly executed copy of this Amendment Number Four;

 

  b. a duly executed original Warranty Advance Note pursuant to Section 2.02(a)
of the Loan Agreement, duly completed and executed;

 

  c. a duly executed original Additional Note pursuant to Section 2.02(d) of the
Loan Agreement, duly completed and executed;

 

  d. a duly executed Notice of Borrowing with respect to the Warranty Advance
pursuant to Section 2.03 of the Loan Agreement;

 

  e. a duly executed copy of the Administration Agreement;

 

  f. a duly executed Joinder No. 2 and Amendment No. 1 to Guaranty and Security
Agreement, dated as of May 27, 2009 (“Joinder Number Two”) in substantially the
form attached hereto as Exhibit B;

 

  g. a duly executed pledge supplement to the Equity Pledge Agreement in
substantially the form attached hereto as Exhibit C;

 

  h. a duly executed Acknowledgment and Consent from GM Warranty;

 

  i. a duly executed Warranty Program Funds Account Control Agreement and
evidence satisfactory to the Lender that the Warranty Program Funds Account has
been established;

 

  j. all other Warranty Commitment Program Documents duly executed by each party
thereto; and

 

  k. a duly executed waiver of GM Warranty in the form of Exhibit H-1 to the
Loan Agreement.

 

  (ii) No Default or Event of Default under any of the Loan Documents has
occurred, and is continuing as of the date hereof or will occur after giving
effect to this Amendment Number Four.

 

  (iii)

Both immediately prior to the making of the Warranty Advance and after giving
effect thereto and to the intended use of proceeds thereof, the representations
and warranties made by each Loan Party, including GM Warranty, in Section 6 of
the Loan Agreement, and by each Loan Party in each of the other Loan Documents,
shall be true and complete on and as of the date of the making of the Warranty
Advance in all material respects with the same force and effect as if made on
and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such

 

10



--------------------------------------------------------------------------------

 

specific date). In addition, the Lender shall have received an officer’s
certificate signed by a Responsible Person of the Borrower certifying as to the
truth and accuracy of the above, which certificate shall be in form and
substance acceptable to the Lender in its sole, reasonable discretion.

 

  (iv) The Lender shall have received a certificate of a Responsible Person of
each of GM Warranty and Saturn, LLC, attesting to the validity of a good
standing certificate and certified copies of the certificate of formation and
operating agreement (or equivalent documents) of GM Warranty and Saturn, LLC and
of all corporate or other authority for GM Warranty and Saturn, LLC, as
applicable, with respect to the execution, delivery and performance of Joinder
Number Two, the Warranty Commitment Program Documents, as applicable, and each
other document to be delivered by GM Warranty and Saturn, LLC from time to time
in connection herewith (and the Lender may conclusively rely on such certificate
until it receives notice in writing from GM Warranty or Saturn, LLC, as
applicable, to the contrary).

 

  (v) The Lender shall have received a certificate of a Responsible Person of
the Borrower, attesting to the validity of a good standing certificate and of
all corporate or other authority for the Borrower with respect to the execution,
delivery and performance of Joinder Number Two, the Warranty Commitment Program
Documents, as applicable, and each other document to be delivered by the
Borrower from time to time in connection herewith (and the Lender may
conclusively rely on such certificate until it receives notice in writing from
the Borrower to the contrary).

 

  (vi) The Lender shall have received an incumbency certificate of a secretary
or assistant secretary of each of the Borrower, Saturn, LLC and GM Warranty
certifying the names, true signatures and titles of each of the Borrower’s,
Saturn, LLC’s and GM Warranty’s representatives duly authorized to execute
Joinder Number Two, the Warranty Commitment Program Documents, as applicable,
and the other documents to be delivered in connection therewith.

 

  (vii) The Lender shall have received legal opinions of counsel to the Borrower
and GM Warranty covering the enforceability of this Amendment Number Four,
Joinder Number Two and the Warranty Commitment Program Documents in addition to
security interest and corporate matters.

 

  (viii) The Lender’s interests in the Warranty Advance Collateral shall be
perfected in accordance with applicable law, and shall be of first priority, and
any necessary waivers, amendments, approvals and consents to the pledge of such
Warranty Advance Collateral shall have been obtained.

 

  (ix) The Borrower shall have contributed an amount equal to 15% of the initial
Expected Warranty Cost (as defined in the Administration Agreement)
($49,176,027) to GM Warranty and GM Warranty shall have deposited such amounts
into the Warranty Program Funds Account.

 

  (x) The Lender shall have received satisfactory evidence that the internal
controls with respect to the GM Warranty Commitment Program have been
established or will be established promptly after the date hereof.

 

11



--------------------------------------------------------------------------------

  (xi) The Lenders shall have received all fees and out of pocket expenses
incurred by the Lender in connection with the documentation of this Amendment
Number Four, the Administration Agreement and the other documents to be
delivered in connection therewith or in connection with the GM Warranty
Commitment Program (including without limitation, all reasonable fees and out of
pocket costs and expenses of legal counsel of the Lender incurred in connection
with such documentation) in accordance with Section 11.03 of the Credit
Agreement.

6. MISCELLANEOUS

6.1 Construction. This Amendment Number Four is executed pursuant to the Loan
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered or applied in accordance with the terms and provisions thereof. No
provision of this Amendment shall be construed against or interpreted to the
disadvantage of the Lender or the Borrower by reason of the Lender or the
Borrower having or being deemed to have structured or drafted such provision of
this Amendment Number Four. Whenever the Loan Agreement is referred to in the
Loan Documents or any of the instruments, agreements or other documents or
papers executed and delivered in connection therewith, it shall be deemed to
mean the Loan Agreement, as amended and modified hereby.

6.2 Counterparts. This Amendment Number Four may be executed simultaneously in
any number of counterparts. Each counterpart shall be deemed to be an original,
and all such counterparts shall constitute one and the same instrument. The
parties agree that this Amendment Number Four may be transmitted between them by
email or facsimile. The parties intend that faxed signatures and electronically
imaged signatures (such as .pdf files) shall constitute original signatures and
are binding on all parties. The original documents shall be promptly delivered,
if requested.

6.3 Governing Law. This Amendment Number Four shall be governed by and construed
in accordance with the applicable terms and provisions of Section 11.10 of the
Loan Agreement.

6.4 Successors and Assigns. This Amendment Number Four shall be binding upon and
inure to the benefit of the parties hereto and to their respective successors
and permitted assigns.

6.5 Entire Agreement; Modification. Except as expressly provided in this
Amendment Number Four, the Loan Agreement is, and shall continue to be, in full
force and effect in accordance with its terms, without amendment thereto, and
is, in all respects, ratified and confirmed. This Amendment Number Four is
intended by the parties hereto to be the final expression of their agreement
with respect to the subject matter hereof, and is the complete and exclusive
statement of the terms thereof, notwithstanding any representations, statements
or agreements to the contrary heretofore made. The Loan Agreement, as amended
and modified hereby, may only be further amended, restated, supplemented, or
otherwise modified in accordance with the provisions thereof.

6.6 Headings. The headings, captions and arrangements used in this Amendment
Number Four are for reference purposes only and shall not affect the meaning or
interpretation of this Amendment Number Four.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Number Four to
the Loan Agreement to be duly executed by their respective authorized officers
as of day hereinabove written.

 

GENERAL MOTORS CORPORATION, as Borrower By:   /s/ Adil Mistry Name:   Adil
Mistry Title:   Assistant Treasurer

 

THE UNITED STATES DEPARTMENT OF THE TREASURY, as Lender By:   /s/ Duane Morse
Name:   Duane Morse Title:   Chief Risk and Compliance Officer

AMENDMENT NUMBER FOUR TO LOAN AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT A-1

FORM OF WARRANTY ADVANCE NOTE

 

$360,624,198

  

May 27, 2009

   Washington, District of Columbia

FOR VALUE RECEIVED, GENERAL MOTORS CORPORATION, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of THE UNITED STATES DEPARTMENT
OF THE TREASURY (the “Lender”), at the principal office of the Lender in
Washington, D.C. in lawful money of the United States, and in immediately
available funds, the principal sum of $360,624,198 (or such lesser amount as
shall equal the aggregate unpaid principal amount of the Warranty Advance made
by the Lender to the Borrower under the Loan Agreement), on the dates and in the
principal amounts provided in the Loan Agreement, and to pay interest on the
unpaid principal amount of such Warranty Advance, at such office, in like money
and funds, for the period commencing on the date of such Warranty Advance until
such Warranty Advance shall be paid in full, at the rates per annum and on the
dates provided in the Loan Agreement.

The date, amount and interest rate of the Warranty Advance made by the Lender to
the Borrower, and each payment made on account of the principal thereof, shall
be recorded by the Lender on its books and, prior to any transfer of this
Warranty Advance Note, endorsed by the Lender on the schedule attached hereto or
any continuation thereof; provided, that the failure of the Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
to make a payment when due of any amount owing under the Loan Agreement or
hereunder in respect of the Warranty Advance made by the Lender.

This Warranty Advance Note is the Warranty Advance Note referred to in the Loan
and Security Agreement dated as of December 31, 2008 (as amended, supplemented
or otherwise modified and in effect from time to time, the “Loan Agreement”),
between the Borrower, certain Subsidiaries of the Borrower and The United States
Department of the Treasury, as Lender, and evidences the Warranty Advance made
by the Lender thereunder. Terms used but not defined in this Warranty Advance
Note have the respective meanings assigned to them in the Loan Agreement.

The Borrower agrees to pay all the Lender’s costs of collection and enforcement
(including reasonable attorneys’ fees and disbursements of Lender’s counsel) in
respect of this Warranty Advance Note when incurred, including, without
limitation, reasonable attorneys’ fees through appellate proceedings.

Notwithstanding the pledge of the Warranty Advance Collateral, the Borrower
hereby acknowledges, admits and agrees that the Borrower’s obligations under
this Warranty Advance Note are recourse obligations of the Borrower to which the
Borrower pledges its full faith and credit.

The Borrower, and any indorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayment of this Warranty Advance Note, (b) expressly agree that
this Warranty Advance Note, or any payment hereunder, may be extended from time
to time, and consent to the acceptance of further Warranty Advance Collateral,
the release of any Warranty Advance Collateral for this Warranty Advance Note,
the release of any party primarily or secondarily liable hereon, and
(c) expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Warranty Advance Note, to first institute or exhaust the
Lender’s remedies against the Borrower or any other party liable hereon or



--------------------------------------------------------------------------------

against any Warranty Advance Collateral for this Warranty Advance Note. No
extension of time for the payment of this Warranty Advance Note, or any
installment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Warranty Advance Note, shall affect the
liability under this Warranty Advance Note of the Borrower, even if the Borrower
is not a party to such agreement; provided, however, that the Lender and the
Borrower, by written agreement between them, may affect the liability of the
Borrower.

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Warranty Advance Note. Reference is made to the Loan
Agreement for provisions concerning optional and mandatory prepayments, Warranty
Advance Collateral, acceleration and other material terms affecting this
Warranty Advance Note.

Any enforcement action relating to this Warranty Advance Note may be brought by
motion for summary judgment in lieu of a complaint pursuant to Section 3213 of
the New York Civil Practice Law and Rules. The Borrower hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding relating to this Warranty Advance Note or the Loan Agreement, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of any court of the State and county of New York, or in the
United States District Court for the Southern District of New York. The Borrower
consents that any such action or proceeding may be brought in such courts and,
to the extent permitted by law, waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same. The Borrower agrees that service of
process in any such action or proceeding may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to its address set forth in the Loan Agreement or at
such other address of which the Lender shall have been notified. The Borrower
agrees that nothing in this Warranty Advance Note shall affect the right to
effect service of process in any other manner permitted by law or shall limit
the right to sue in any other jurisdiction.

Insofar as there may be no applicable Federal law, this Warranty Advance Note
shall be construed in accordance with the laws of the State of New York, without
regard to any rule of conflicts of law (other than Section 5-1401 of the New
York General Obligations Law) that would result in the application of the
substantive law of any jurisdiction other than the State of New York. Nothing in
this Warranty Advance Note shall require any unlawful action or inaction by the
Borrower.

THIS WARRANTY ADVANCE NOTE HAS BEEN ISSUED WITH AN ORIGINAL ISSUE DISCOUNT
(“OID”) FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT
OF OID, ISSUE DATE AND YIELD TO MATURITY OF THIS WARRANTY ADVANCE NOTE MAY BE
OBTAINED BY WRITING TO THE BORROWER AT 767 FIFTH AVENUE, NEW YORK, NEW YORK
10153.



--------------------------------------------------------------------------------

GENERAL MOTORS CORPORATION By:   /s/ Adil Mistry Name:   Adil Mistry Title:  
Assistant Treasurer



--------------------------------------------------------------------------------

SCHEDULE OF WARRANTY ADVANCE

This Warranty Advance Note evidences the Warranty Advance made under the
within-described Loan Agreement to the Borrower, on the date, in the principal
amount and bearing interest at the rates set forth below, and subject to the
payments and prepayments of principal set forth below:



--------------------------------------------------------------------------------

LOAN GRID

 

Date of
Borrowing
and
Rate

   Principal Amount
of
Advance    Amount of
Principal Paid
or Prepaid    Unpaid
Principal
Balance    Notation
Made By                                        



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER NO. 2 AND AMENDMENT NO. 1

TO GUARANTY AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF PLEDGE SUPPLEMENT